Title: To James Madison from Franclieu, 6 June 1816
From: Pasquier, Louis Henri Camille, comte de Franclieu
To: Madison, James


        
          Monsieur le président
          Senlis oise 6 juin 1816.
        
        Les evenemens malheureux qui ont agité la France ont nécessairement excité tout votre interet.
        En Ces Circonstances Critiques l’idée de pouvoir offrir a mon pays quelques Verités, que je jugeais utiles, ma [m’a] dicté quelques ecrits Fondés Sur les principes dune heureuse legislation que Vous avez Su adopter.
        Permettez moi davoir lhonneur de Vous en Faire hommage et de Vous offrir le tribut de la Respectueuse Consideration qui Vous est due.
        
          Le Cte De FranclieuAncien Capitaine de dragons Francais. 
          Ces Feuilles plates devaient Vous avoir été remises.
        
        CONDENSED TRANSLATION
        The unfortunate events which have rocked France have necessarily concerned JM. In these critical circumstances, the idea of offering some useful truths to his country has led Franclieu to dictate some writings based on the principles of a fortunate legislation which JM knew to adopt. [Adds in a postscript] These proofs should have been sent to JM.
      